Appeal by defendant Gulf Oil Corporation from an order insofar as said order denied said defendant’s motion to dismiss the amended complaint pursuant to subdivision 4 of rule 106 of the Rules of Civil Practice. Order insofar as appealed from affirmed, with $10 costs and disbursements. In arriving at this decision, this court does not pass upon the relevancy of section 130 of the Personal Property Law to the issues raised herein. Nolan, P. J., Adel, Schmidt, Beldoek and Murphy, JJ., concur. [204 Misc. 678.]